DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: There is no heading labeled “Brief Description of Drawings” accompanied by a description of the figure.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7 of the claim, the term “food” is used and it should rather recite “food product” for clarification purposes and in light of the fact that the term “food” is used to mean a separate component in later dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over McMindes et al. (USPA 2007/0269583), and as evidenced by “Rice Starch” NPL (2019), both made of record by Applicant.
Regarding Claims 1 and 3-7, McMindes teaches a food product or meat analogue, comprising gluten, which is a plant protein containing composition, and at least one rice carbohydrate-containing composition, as McMindes teaches a starch component, where the starch can be rice starch in an amount of 5-15% by weight, along with a protein component which can be wheat gluten along with other proteins, where the wheat gluten is present in the mixture in an amount of about 40% by weight (Paragraphs 1, 20, 32, 49, 71, 72, Claims 11 and 12). McMindes teaches the mixture is an extruded mixture, thereby meeting the limitation of a co-processed and co-extruded mixture comprising the above components, and also teaches a moisture content of the mixture being of about 6% (Paragraphs 60, 76, 78, 85, 92). The gluten content of “about 40% by weight” renders obvious the claimed range of 50% by weight plant protein-containing composition/gluten, as the term “about” provides for amounts lower and higher than the disclosed amount. It is also noted that McMindes teaches preparing a restructured meat product containing the protein composition discussed above and a meat source, or a meat analogue which is a vegetable source that is used to prepare products such as “hot dogs” which are known in the art to traditionally contain meat (Paragraphs 146-150). Therefore, since McMindes appears to be teaching a product substantially similar to and used for the same purpose as Applicant’s meat analogue, it is submitted that having “about 40% gluten” or 50% gluten would not result in a materially different product. Therefore, McMindes is seen to teach a co-processed food 
Regarding the limitation of the co-processed food having at most 45% rice protein content based on the total protein of the food product, such a limitation is seen to be met by McMindes who teaches wheat gluten, which does not contain rice protein, and as evidenced by “Rice Starch” NPL who teaches that almost all of the calories from rice starch come from carbohydrates with trace amounts of lipids and proteins, and that each 100g of rice starch contains 0.8g protein (see evidentiary reference, Pages 1-2), or translating to about 0.8% protein. Therefore, the rice starch taught by McMindes is deemed to contain about 0.8% rice protein and since rice protein is not a required protein source in the meat analogue, the co-processed meat analogue is understood to have at most 45% rice protein based on the dry weight of total protein in the food product, as claimed. 
Regarding Claims 2 and 11, based on the above teachings of McMindes and the co-extrusion methodology, McMindes is seen to teach the claimed process steps of providing the two claimed components and co-processing them to obtain a co-processed food product. However, Applicants' Claims 2 and 11 are written in a product-by-process format and as such, it is the novelty of the instantly claimed product that 
 Regarding Claims 8 and 9, McMindes teaches the protein composition comprises food additives including flavors, preservatives, antioxidants (Paragraphs 73-76), therefore also teaching taste modulating agents as McMindes teaches flavors and salts above as well. Regarding the claimed amounts of such taste modulating agents, McMindes teaches the use of sodium chloride that are mixed into the restructured meat products at amounts of about 0.1 to about 4% by weight and are used as flavor enhancers (Paragraph 129).
Regarding Claim 10, McMindes teaches the mixture is co-processed or co-extruded in various shapes determined by the die, such as chunks (Paragraph 103).
Regarding Claims 12 and 15, McMindes teaches the vegetable protein composition is first hydrated and shredded to expose the fibers and mixed with comminuted meat and water to form a homogenous restructured meat product which may be formed into strips, steaks, cutlets, patties, or generally cube-shaped for kabobs or formed into sausages (Paragraphs 135-136).
Regarding Claims 13 and 14, McMindes teaches the protein compositions used in preparing a fibrous meat analog via extrusion (Paragraph 100), and teaches preparing a restructured meat product containing the protein composition discussed above and a meat source, and teaches a ratio of protein composition to meat in a restructured meat product of about 1:0.25 to about 1:50 (Paragraphs 135-136 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        4/13/2021